         Case 9:19-cv-00092-DWM Document 11 Filed 08/20/19 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT                    FILED
                      FOR THE DISTRICT OF MONTANA
                                                                          AUG2 D2019
                           MISSOULA DIVISION
                                                                      c~.'tricto,
                                                                            u.s Diatn
                                                                                  M ctc  0 , ,, ,
                                                                           Mi"°- ontana
                                                                               -..vu/a

ALLIANCE FOR THE WILD                                 Lead Case No.
ROCKIES and NATIVE                                  CV 19- 92-M-DWM
ECOSYSTEMS COUNCIL,
                                                     Member Case No.
  Plaintiffs/Consolidated Plaintiffs,               CV 19- 102-M-DWM

  vs.

LEANNE MARTEN, Regional                                    ORDER
Forester of Region One of the U.S.
Forest Service, UNITED STATES
FOREST SERVICE, an agency of the
U.S. Department of Agriculture,

  Defendants/Consolidated Defendants.


        There being common issues of fact and law, consolidation of the above-

captioned actions is appropriate pursuant to Rule 42(a)(2) of the Federal Rules of

Civil Procedure. Accordingly,

        IT IS ORDERED that the defendants' Motion to Consolidate (Doc. 7) is

GRANTED. The above-captioned cases are consolidated for all further

proceedings under the case number CV 19- 92- M- DWM and captioned as shown

above. The Clerk of Court shall file this Order in the docket for each case.

                                          I
         Case 9:19-cv-00092-DWM Document 11 Filed 08/20/19 Page 2 of 5



      IT IS FURTHER ORDERED that the defendants in each case shall file their

respective answers, if any, in both the lead and member cases in CM/ECF. All

other documents shall be filed in the lead case CV 19-92-M- DWM and spread to

the member case.

      IT IS FURTHER ORDERED that the plaintiffs shall file a single joint brief

in response to the pending motions to dismiss. For all dispositive motions going

forward, the plaintiffs and defendants, respectively, shall file joint briefs. The

plaintiffs and defendants, respectively, are instructed to confer prior to filing any

motions and to jointly file motions when they seek similar relief from the Court on

the same issue.

      IT IS FURTHER ORDERED:

      1. Preliminary Pretrial Statement. Counsel for the respective parties shall

file and serve on all parties a written preliminary pretrial statement on or before

September 19, 2019. The statement shall address all matters listed in L.R.

16.2(b)(l).

      2. Rule 26(f) Conference and Case Management Plan. The parties shall

file a proposed case management plan on or before October 4, 2019. The parties

shall e-mail a copy of the proposed case management plan in Word format to

dwm_propord@mtd.uscourts.gov. Lead trial counsel for the respective parties

shall, at least two weeks before the proposed case management plan is due, meet to

                                           2
           Case 9:19-cv-00092-DWM Document 11 Filed 08/20/19 Page 3 of 5



discuss the nature and basis of their claims and defenses, to develop the proposed

case management plan, and to discuss the possibilities for a prompt settlement or

resolution of the case. See Fed. R. Civ. P. 1. The case management plan resulting

from the Rule 26(f) conference is not subject to revision, absent compelling

reasons.

      3. Contents of Case Management Plan. The proposed case management

plan should contain deadlines for the following pretrial motions and events or

should state that such deadlines are not necessary:

      Certification of Administrative Record
      Motions to Supplement the Administrative Record
      Motions to Amend the Pleadings
      Completion of Discovery
      Motions for Summary Judgment (fully briefed)
      Additional Deadlines Agreed to by the Parties

"Fully briefed" means that the motion, the brief in support of the motion, and the

opposing party's response brief are filed with the Court by the deadline.

       4. Representation at Rule 26(t) Conference. Each party to the case must

be represented at the Rule 26(f) conference by at least one person with authority to

enter into stipulations.

       5. Stipulation to Foundation and Authenticity. Pursuant to Rule

16(c)(3 ), the parties shall either:

       (a)    enter into the following stipulation:

       The parties stipulate as to foundation and authenticity for all written
                                           3
           Case 9:19-cv-00092-DWM Document 11 Filed 08/20/19 Page 4 of 5



      documents produced in pre-trial disclosure and during the course of
      discovery. However, if receiving counsel objects to either the
      foundation or the authenticity of a particular document, then receiving
      counsel must make specific objections to producing counsel in writing
      within a reasonable time after receiving the document. A "reasonable"
      time means that producing counsel has sufficient time to lay the
      foundation or establish authenticity through depositions or other
      discovery. If the producing party objects to a document's foundation
      or authenticity, the producing party shall so state, in writing, at the time
      of production, in sufficient time for receiving counsel to lay the
      foundation or establish authenticity through depositions or other
      discovery. All other objections are reserved.

      or

      (b) state why a stipulation to authenticity and foundation is not
      appropriate for the case.

      6. Administrative Record. If an administrative record is involved, it must

be filed on CDs or a thumb drive in an indexed and searchable format. The

government shall provide the plaintiffs with the administrative record on or before

the administrative record filing deadline set out in 13, supra. The government

must also file with the Court a single hard copy of the following documents (along

with any attachments or appendices), to the extent any such documents are at issue

in the case:

      Final Environmental Impact Statement/Environmental Assessment
      Supp. Environmental Impact Statement/Environmental Assessment
      Record of Decision or Decision Notice
      Forest Plan or other programmatic planning document
      Biological Assessment
      Biological Opinion
      Finding of No Significant Impact
      Final Listing/Delisting Rule
                                           4
        Case 9:19-cv-00092-DWM Document 11 Filed 08/20/19 Page 5 of 5




      7. Acronyms. In all documents filed with the Court, the parties shall not

use any acronyms except for the following commonly understood acronyms in

record review cases: NEPA, NFMA, APA, ESA, EIS, and EA.

      IT IS FURTIIER ORDERED that the plaintiffs' request for separate briefing

going forward, made in their response to the motion to consolidate (Doc. 10), is

DENIED consistent with this Order.

      DATED this ~        day of August, 2019.




                                         5
